Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        12-NOV-2020
                                                        09:35 AM
                                                        Dkt. 7 OGP


                            SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE SARAH D. SPITLER, Petitioner.


                          ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
   and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender her license to practice law in the State of Hawai#i,

filed by attorney Sarah D. Spitler, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude that

Petitioner Spitler has fully complied with the requirements of

RSCH Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Sarah D. Spitler, attorney number 10492, from

the roll of attorneys of the State of Hawai#i, effective with the

filing of this order.

          DATED:   Honolulu, Hawai#i, November 12, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                 2